DETAILED ACTION
Response to Amendment
Claims 1, 4-15 and 21-27 are pending. Claims 1 and 4-15 are amended directly or by dependency on an amended claim. Claims 21-27 are new.
Response to Arguments
Applicant’s arguments, see pages 15-25, filed 28 July, 2022, with respect to the 35 USC 103 rejections of claims 1 and 4-15, along with the accompanying amendments received on the same date, have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1 and 4-15 have been withdrawn. Examiner agrees that the prior cited references do not sufficiently indicate the subject matter of the claims as amended.
Allowable Subject Matter
Claims 1, 4-15 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted, arguments and amendments, as well as the statement regarding common ownership of the art cited during the interview on 26 July, 2022 were persuasive. In particular, examiner cited the following references in the interview: US 20220156486 A1 (semantic analysis of digital ink stroke data implements obtaining the digital ink stroke data representing handwritten text, drawings, or both; analyzing the digital ink stroke data to extract path signature feature information from the digital ink stroke data; analyzing the path signature feature information using a convolutional neural network (CNN) trained to perform a pixel-level sematic analysis of the digital ink stroke data and to output a pixel segmentation map with semantic prediction information for each pixel of digital ink stroke data; analyzing the pixel segmentation map to generate stroke-level semantic information using a pixel-to-stroke conversion model; and processing the digital ink stroke data based on the stroke-level semantic information. FIG. 7 shows addition details of the information that may be provided to the PSC model 350. The PSC model 350 may be configured to receive information for a stroke S.sub.i 700 and to generate stroke-level classification information 360 that provides a probability of the stroke S.sub.i 700 being a writing stroke. The PSC model 350 may be configured to receive three types of feature information associated with the stroke S.sub.i 700 that may be used to determine whether the stroke is a writing stroke or a drawing stroke: (1) geometrical feature information G.sub.i 705, (2) connection feature information C.sub.i 710, and (3) U-Net trajectory feature information μ.sub.i 715. The examples that follow describe how this feature information may be generated by the stroke classification pipeline 300. The stroke classification pipeline 300 may include a feature extraction module (not shown) that is configured to extract the feature information provided as an input to the PSC model 350); US 20210224528 A1 (Matrix analyzer 118 or stroke recognizer 112 may be configured to provide contextual correction to classification probabilities, for example, by comparing multi-class probabilities for a current analyzer or recognizer output to preceding analyzer or recognizer output to provide context to adjust probabilities and/or make decisions. A neural network may learn contextual decision making. For example, a neural network (e.g. CNN) may learn n-gram “knowledge” (e.g. pattern recognition) to understand what a character/shape represents depending on what comes before and after the character/shape. Classification output probabilities in multi-classification neural networks may be based on (e.g. shifted by) analyzing to one or both sides of an image. Selector 504 may select output from matrix classifiers 502a-n. Selector 504 may, for example, select a CNN classification for stroke attribute matrix 540 input (e.g. to provide to sequence analyzer 506) based on comparative probabilities provided by matrix classifiers 502a-n. Selector 504 may comprise a neural network that takes the outputs of matrix classifiers 502a-n as inputs to select an output to pass to sequence analyzer 506. Selector 504 may select a mix of different CNNs in a series/sequence of windows analyzed by matrix classifiers 502a-n. Selector 504 may remember previous decisions (e.g. with an exponential moving average), which may provide a bias for subsequent selections. In an example, previous selections by selector 504 may be provided as (e.g. feedback) input into selector 504. In an example, for an input “H,” selector 504 may select a letter CNN. For an “e” input, selector 504 may misfire and select a shape CNN. For inputs “l” and ‘l,” selector 504 may select the letter CNN. For an “o” input, selector may select a letter CNN. The majority of selections (e.g. letter CNNs) in a series of selections may be utilized by selector 504 to process letter CNN outputs for the entire series (e.g. a sequence of letters). In step 806, stroke attributes in a matrix may be displayed by displaying the stroke-attribute encoded bitmap. For example, as shown in FIG. 1, computing device 110 and/or server(s) 128 (e.g. through a GUI utilized by stroke recognizer 112 or 130) may display the stroke-attribute encoded bitmap to permit user 102 to visualize a stroke attribute matrix (e.g. how attributes are encoded for each pixel). As noted, representative Huntley has filed a statement of common ownership of these published applications.
The following art is also cited as relevant but not sufficient to disclose, teach or fairly suggest the subject matter of the independent claims:

US 20080292190 A1: It is noted that for the classification of digital ink into writing or drawing by the stroke-level classification module 206, there can be two states, two prior probabilities, four transition probabilities: from Writing to Writing, from Writing to Drawing, from Drawing to Writing, and from Drawing to Drawing. With these transition probabilities, and prior probabilities (output from the neural network "engine" 300), the stroke-level classification module 206 can assign probability of a stroke being drawing or writing to a stroke sequence

US 20180025248 A1: the intelligent device may set a reasonable stroke length range. If the length of the stroke is too short, e.g., the stroke is merely a point, the too short stroke may be an unwanted action of the user, and thus may not be used to form handwriting. In other words, a too short stroke may have a decreased confidence evaluation value

US 20160328620 A1: segmenting and aligning blocks of handwriting into ground-truthed character-shapes and opens doors for pixel level analysis Pixel-level GTs assign a distinct label to all pixels that contribute to a unit in the image pixelated breakdown of possible Kashidas is illustrated such that each pixel width can be a width of a possible Kashida and the width of the overall Kashida may depend on the algorithm or user preferences and detected writing style

JP 2012208913 A [Machine Translation]: The step which labels about the pixel within the image containing target object, and receives a stroke, The step which constructs| assembles a foreground model and a background model based on a foreground stroke and a background stroke in order to classify| categorize into a foreground pixel or a background pixel the pixel into which labeling is not made according to an indefinite stroke, Based on the foreground pixel and background pixel which were classified, the probability that one or more pixels corresponding to an indefinite stroke are foreground pixels is calculated, The pixel which has a probability lower than a lower limit is determined as a background pixel, The step which determines the pixel which has a probability higher than an upper limit as a foreground pixel is included, The said labeling stroke includes the background stroke for labeling the foreground stroke for labeling target object, and a background, and the indefinite stroke for labeling pixels other than target object and a background. A method to divide| segment object based on the hybrid label characterized by the above-mentioned.

CN 103077389 A [machine translation]: A kind of combined character and text detection and identification method of character string classification, comprising the following steps: (O is the same as or similar to the stroke width of the adjacent pixels in a pixel of the character rule, extracting the possible pixel belonging to the same character set a candidate character in the input image, (2) filtering does not satisfy the candidate character of the character geometrical characteristic of rule, (3) adopting cascade classifier based on character rotation and scale invariance characteristic of the step (2) of the selected character and determining a candidate character is a character and a character distribution probability of a certain character, a character to be a candidate character of the character, (4) in the step (3) of the to-be-identified characters in the character stroke width, and a character string of the same or similar and the combination is less than a character size of a character, to form a plurality of a the initial identification range of candidate character string, calculating the similarity between two character string, with the highest similarity to a new character string, re-calculating the combination and the presence of two of the similarity of the character string, and a combination of the character string until the there is no to obtain a character string that is a candidate character string, (5) character string cascade classifier based on character string structure to classify the candidate character string to confirm it has practical meaning of a character string is the identification character string, (6) step (3) to obtain the distribution probability of the character to be identified character string for identifying to obtain the semantic text.

“Localizing Text in Scene Images by Boundary Clustering, Stroke Segmentation, and String Fragment Classification”: “This framework consists of three main steps: boundary clustering (BC), stroke segmentation, and string fragment classification. In BC, we propose a new bigram-color-uniformity-based method to model both text and attachment surface, and cluster edge pixels based on color pairs and spatial positions into boundary layers. Then, stroke
segmentation is performed at each boundary layer by color assignment to extract character candidates. We propose two algorithms to combine the structural analysis of text stroke
with color assignment and filter out background interferences. Further, we design a robust string fragment classification based on Gabor-based text features. The features are obtained from feature maps of gradient, stroke distribution, and stroke width” “At the pixel level, assuming that text characters and strings in scene images mostly appear in uniform color,
the edge pixels are clustered into several layers to separate the boundaries of text strokes from those of background outliers with different color pairs. At the character level, assuming that each text character is composed of a single stroke, the pixels inside the body of strokes are segmented from each boundary layer to extract the candidate characters in the form of connected components. At the string level, assuming that scene text is mostly in the form of approximately horizontal strings, layout analysis is first performed to group the horizontally aligned connected components into candidate fragments of text strings, and then a text classifier is learned from training set to predict whether an image patch of the candidate string
fragment contains text or not.”

“Text Localization in Natural Images using Stroke Feature Transform and Text Covariance Descriptors”: In this paper, we present a new approach for text localization
in natural images, by discriminating text and non-text regions at three levels: pixel, component and textline levels. Firstly, a powerful low-level filter called the Stroke Feature Transform (SFT) is proposed, which extends the widely-used Stroke Width Transform (SWT) by incorporating
color cues of text pixels, leading to significantly enhanced performance on inter-component separation and intra-component connection. Secondly, based on the output of SFT, we apply two classifiers, a text component classifier and a text-line classifier, sequentially to extract text
regions, eliminating the heuristic procedures that are commonly used in previous approaches. The two classifiers are built upon two novel Text Covariance Descriptors (TCDs) that encode both the heuristic properties and the statistical characteristics of text stokes. Finally, text regions are located by simply thresholding the text-line confident map

“Using Entropy to Distinguish Shape Versus Text in Hand-Drawn Diagrams”: Most sketch recognition systems are accurate in recognizing either text or shape (graphic) ink strokes, but not both. Distinguishing between shape and text strokes is, therefore, a critical task in recognizing hand-drawn digital ink diagrams that contain text labels and annotations. We have found the ‘entropy rate’ to be an accurate criterion of classification. We found that the entropy rate is significantly higher for text strokes compared to shape strokes and can serve as a distinguishing factor between the two.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661